(212) 474-1270 January 2, 2013 Costamare Inc. Form 20-F for the Year Ended December 31, 2011 Filed February 29, 2012 File No. 001-34934 Dear Mr. Humphrey: Reference is made to the comment letter (the “Comment Letter”) dated December 28, 2012 from the staff (the “Staff”) of the Division of Corporation Finance of the Securities and Exchange Commission (the “Commission”) with respect to the annual report on Form20-F of Costamare Inc. (the “Company”) for the year ended December31, 2011, filed with the Commission on February 29, 2012. In order to consider and fully respond to the comments raised by the Staff in the Comment Letter, the Company believes that it may require additional time beyond the ten business days referred to therein.Accordingly, the Company respectfully advises the Staff that it will respond to the Comment Letter as soon as practicable and, in any event, currently expects to provide a response no later than January 18, 2013. We are grateful for the Staff’s assistance in this matter.Please do not hesitate to contact me with any further comments or questions. Sincerely, /s/William P. Rogers, Jr. William P. Rogers, Jr. Mr. David R. Humphrey Accounting Branch Chief Division of Corporation Finance Securities and Exchange Commission treet N.E. Washington, D.C. 20549-3561 VIA EDGAR Copy to: Mr. Gregory G. Zikos Chief Financial Officer Costamare Inc. 60 Zephyrou Street & Syngrou Avenue 17564 Athens, Greece VIA EMAIL 2
